UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7452


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

WALLACE THOMAS LESTER,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:07-cr-00169-D-1)


Submitted: March 29, 2022                                          Decided: April 1, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wallace Thomas Lester, Appellant Pro Se. David A. Bragdon, Assistant United States
Attorney, Lucy Partain Brown, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wallace Thomas Lester appeals the district court’s order denying relief on his 18

U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release based on the COVID-19

pandemic. We review the district court’s order for abuse of discretion. See United States

v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). Upon review

of the record, we conclude that the district court did not abuse its discretion in denying

Lester’s motion. See United States v. High, 997 F.3d 181, 187-91 (4th Cir. 2021).

Accordingly, we affirm the district court’s order. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2